DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 19 recite the broad recitation 0.05 wt % to 2 wt %, and the claim also recites 0.1 wt % to 1 wt % which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al. (US 2016/0280597), in view of Giachino (USP 2,730,814).
Regarding claims 1-4, 6-9, 12 and 25-26
Franke teaches a setting accelerator for a dry mortar blend, and a method of producing. The setting accelerator comprising calcium nitrate and a different nitrate salt. Franke also teaches a dry mortar blend comprising at least cement, sand, and a setting accelerator (Abstract).
Franke teaches that preferably the different salt is potassium nitrate (paragraph 0029).
Franke also teaches calcium ammonium nitrate (paragraph 0021.
Franke teaches that the as a setting accelerator the powder has a particle size of 0.1 mm to 1 mm (paragraph 0032).
Franke teaches the powder can be spray dried at a temperature of 150 to 250 C, obtaining anhydrous calcium nitrate (paragraph 0040).

Regarding claim 5
Giachino teaches silicates having a particle size in the range of 74 microns, and Franke teaches calcium nitrate particles on the size as small as 0.1 mm (i.e. 100 microns). Therefore, the use of particles of the same size is obvious, absent evidence of new or unexpected results.
Regarding claim 10
The caking number is a property of the composition, and the references teach or suggest all the limitations of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant 
Regarding claim 11
 Franke teaches that typically 0.5 to 2 wt % calcium nitrate is used by weight of cement, in making a dry blend mortar (paragraph 0057).
Regarding claim 13
Franke teaches that calcium nitrate can also be added to concrete compositions, i.e. cementitious compositions having cement and coarse aggregate such as stones or gravel, and fine aggregates such as sand.
Regarding claims 14-23
Franke and Giachino suggest all the limitations of the instant method except for the using freshly produced and cooled calcium nitrate particles. However, the point at which the silicate is mixed with the calcium nitrate whether while still hot, immediately upon cooling, or sometime after cooling is seen to be obvious. As, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734